Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13, 15-18, 21 and 22 of A. Myerson et al., US 16/402,424 (May 3, 2019) are pending.  Claims 6, 13, 15-18, 21 and 22 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-5 and 7-12 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-12, without traverse in the Reply to Restriction Requirement filed on November 10, 2021, is acknowledged.  Claims 13, 15-18, 21 and 22 to the non-elected invention of Group (I) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Pursuant to the election of species requirement, Applicant elected, without traverse, (1) fenofibrate as the target molecule and (2) Zorbax® chromatographic media as the functionalized nanoporous matrix.  

Applicant indicates that “the following claims would appear to form a group commensurate with the elected species for search and examination purposes only: instant claims 1-13, 15-18 and 21-22”.  Claim 6, however, does not read on the elected species for the following reasons.  The melting point of fenofibrate is 79°C to 82°C and the boiling point is presumably much higher.  Applicant teaches that crystallization of fenofibrate under the conditions of claim 1 occurs in a 25 [Symbol font/0xB0]C environment.  Specification at page 25, lines 16-28.  No portion of the specification indicates that crystallization of fenofibrate by way of the claimed method can occur at a temperature higher than 79°C.  As such, the method of claim 6 does not read on the elected species.  See, MPEP § 809.02(a).  

maintained as provisional.  Claims 6 of the elected invention Group is provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Request for Rejoinder

Applicant argues that claim 13 (and its dependent claims) should be rejoined with the invention of Groups 1 because it has been amended to depend from independent claim 1.  In response, claim 13 is not in condition for rejoinder because it does not include all of the limitations of an allowable claim.  MPEP § 821.04


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

§ 112(a) Rejection

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the underlined terms “target molecule” and “functionalized nanoporous matrix” within claim 1:

1.	A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule.

are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of the clamed “target molecule” in combination with the claimed genus of “functionalized nanoporous matrix” by way of chemical formula or identifying characteristics.

Relevant Sections of the MPEP

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although the instant claims are the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings (e.g., structural chemical formulas that show that the invention was complete), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  MPEP § 2163(II)(A)(3)(a)(ii); see also, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus).

Examples/Guidance in the Specification

The specification discloses that, without wishing to be bound by theory, in some embodiments, in confined volumes of nanopores in a matrix, these functional groups rendered a change in solubility of API in solution in these nanoscale volumes, providing the driving force for nucleation and crystallization.  Specification at page 20, lines 1-5.  

The specification neither provides a specific definition of “target molecule” nor puts any restraints on its meaning.   The specification indicates that the term “target molecule” encompasses “active pharmaceutical ingredient”.  Specification at page 16, lines16-31; Id. at page 19, lines 1-5. 

The specification teaches that a "nanoporous matrix" refers to a matrix having an average pore size (e.g., diameter, width) of less than about 1 micron (i.e. less than about 1000 

The only example of a claimed “functionalized nanoporous matrix” (other than silicas and Vycor ® as discussed above) provided in the instant specification is Zorbax®.  In this regard, the specification teaches that the octyl-like functional group on the Zorbax® mimicked poor solubility, and decreased the solubility of the API in solution in the confinement volumes such that crystallization could occur from an undersaturated solution.  Specification at page 23, lines 22-26.  

The specification teaches that Zorbax® was obtained from Agilent and is a porous silica functionalized with an octyl-like group (noctyldimethylsilane), wherein the average listed grain size of the beads was 7 microns and the nominal average pore size was 7 nm in diameter with a nominal specific surface area of between or equal to 160 m2/gram and 180 m2/gram.  Specification at page 24, lines 9-13.  



The Subject Claims Are Not Supported by way of Chemical Formula With Respect to “target molecule” and “functionalized nanoporous matrix”

Possession of a genus may be shown by chemical formulas that fully set forth the claimed invention and that show that the invention was complete.  MPEP § 2163.02; MPEP § 2163 (II)(A)(3)(a)(ii).  

In the instant case, neither of the claim 1 terms “target molecule” and “functionalized nanoporous matrix” are defined by chemical formula.  Each of “target molecule” and “functionalized nanoporous matrix” are directed to genera encompassing an essentially uncountable number of species.  For example, the even the number of functional groups that can be imagined for functionalization of the “claimed nanoporous matrix” is extremely large.  

The single specification example of Zorbax® clearly does not support the full scope of “functionalized nanoporous matrix” and the four disclosed API’s examples of aspirin, nicotinamide, diphenhydramine hydrochloride, and acetaminophen clearly do not support the full scope of “target molecule”.  MPEP § 2163(II)(A)(3)(a)(ii)

The Instant Specification Does Not Disclose Relevant, Identifying Characteristics With Respect to “target molecule” and “functionalized nanoporous matrix”

Further, the instant specification does not disclose: (1) relevant, identifying characteristics of suitable “target molecules” and “functionalized nanoporous matrixes”- such that one of skill in the art can ‘visualize or recognize’ those suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties; (2) functional characteristics of “target molecules” and “functionalized nanoporous matrixes” suitable for use in the 

The art evidences that solvent-based crystallization of active pharmaceutical ingredients involves a relationship between a number of parameters, including concentration, temperature, surfaces/interfaces, solvent, agitation, pressure, moisture, and additives.  N. Stieger et al., "Recrystallization of active pharmaceutical ingredients." Crystallization-Science and Technology, 185-193 (2012) (“Stieger”).  The art further teaches that with at least with respect to the crystallization of non-dissolved target molecules within confined nanopores, “thermodynamic parameters of entrapped molecules greatly change when compared to those of the bulk state” .  T. Azaïs et al., Chem. Mater., 6382-6390 (2006) (“Azaïs”); see page 6388, col. 1.  Azaïs teaches that with respect to MCM-41 silica matrices with different pore diameters, spectroscopy results show that ibuprofen is able to crystallize inside the largest pores (116 Å), whereas a glassy state is obtained for the smallest ones (35 Å).  Azaïs at Abstract; see also at page 6388, col. 2 (“[c]onsequently, Tm is directly related to the pore size in such a way that the narrower the pore, the lower the phase transition temperature”). 

Significantly as evidenced by the background art discussed above, there is unpredictability regarding crystallization in general as well as within the subject genus of “functionalized nanoporous matrix” with respect to crystallization of “target molecules” within confined nanopores.  Neither the instant specification nor the art of record provides sufficient structure-function guidance permitting one of skill in the art to recognize that Applicant was in possession of the full scope of the claimed invention because the instant specification provides insufficient guidance with respect to the required relationship between the “target molecule” and “functionalized nanoporous matrix” (for example, relationship between the matrix functional group and pore size and the nature of the target molecule) or the further relationship these variables with crystallization conditions, such as solvents, concentrations, temperatures, and times.  

Claim Rejections - 35 USC § 112(a) (Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-12 are rejected under  are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of the underlined terms “target molecule” and “functionalized nanoporous matrix” within claim 1:

1.	A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule.

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth is considered very large in view of the generic nature of the subject claim terms.  Each of “target molecule” and “functionalized nanoporous matrix” are directed to genera encompassing an essentially uncountable number of species.  For example, the even the number of functional groups that can be imagined for functionalization of the “claimed nanoporous matrix” is extremely large.  .  

State of the Prior Art/Level of Predictability in the Art 

The art related to crystallization of advanced pharmaceutical ingredients is well developed.  See e.g., Z. Gao et al., 3 Engineering, 343-353 (2017); D. Zhang et al., 3 Engineering, 354-364 (2017).  However, certain aspects of crystallization still remain unpredictable.  For Example, The prior art teaches that specific crystalline forms of complex small molecule pharmaceuticals are generally unpredictable. See e.g., A.J. Cruz-Cabeza et al., 44 Chemical Society Reviews, 8619-8635 (2015) (see page 8633, col. 1 “[a]lthough we have shown that there may be some possible trends, the truth remains that polymorphism is unpredictable on the basis of molecular structure”).  

Nanoparticles functionalized with groups which can act as antisolvents or co-solvents have been demonstrated to induce crystallization and dissolution reversibly, where the solution can be restored to its original state with the removal of the functionalized nanoparticles.  A. Myerson et al., 53 Chem. Commun., 1429-1432 (2017).  

However, the more specific art of crystallization of target molecules in confined nano environments, where the functionalization of the nanomatrix is the crystallization driving force (as opposed to antisolvent addition, evaporation, or cooling) is relatively sparsely populated.  See e.g., B. Hamilton et al., 45 Accounts of Chemical Research, 414-423 (2012) (“Hamilton”).  In fact, the only reference identified in searches respecting this more narrow topic (i.e, where the functionalization of the nanomatrix is the crystallization driving force) is Applicant’s own work, where Zorbax is used as the “functionalized nanoporous matrix”.  S. Vartak et al., 20 CrystEngComm., 6136-6139 (2018).  As such, the subject claims are directed to nascent technology.  MPEP § 2164.03.  In this regard, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP § 2164.03 (citing Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("[n]ascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction").  

The art evidences that solvent-based crystallization of active pharmaceutical ingredients involves a degree of unpredictability because of the a relationship between a number of parameters, including concentration, temperature, surfaces/interfaces, solvent, agitation, pressure, moisture, and additives.  N. Stieger et al., "Recrystallization of active pharmaceutical ingredients." Crystallization-Science and Technology, 185-193 (2012) (“Stieger”).  The art further teaches that with at least with respect to the crystallization of non-dissolved target molecules within confined nanopores, “thermodynamic parameters of entrapped molecules greatly change when compared to those of the bulk state”.  T. Azaïs et al., Chem. Mater., 6382-6390 (2006) (“Azaïs”); see page 6388, col. 1; see also, See e.g., B. Hamilton et al., 45 Accounts of Chemical Research, 414-423 (2012) (“Hamilton”) (“confinement within nanoscale pores can dramatically influence crystallization pathways and crystal polymorphism, particularly when the pore dimensions are comparable to the critical size of an emerging nucleus”).  Azaïs teaches that with respect to MCM-41 silica matrices with different pore diameters, spectroscopy results show that ibuprofen is able to crystallize inside the largest pores (116 Å), whereas a glassy state is obtained for the smallest ones (35 Å).  Azaïs at Abstract; see also at page 6388, col. 2 (“[c]onsequently, Tm is directly related to the pore size in such a way that the narrower the pore, the lower the phase transition temperature”).  



Guidance in the Specification and Working Examples

Guidance in the specification was discussed in detail above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”).  Particularly relevant is that only one representative species of “functionalized nanoporous matrix” (i.e., Zorbax®) is disclosed and only four “target molecules” (i.e., aspirin, nicotinamide, diphenhydramine hydrochloride, and acetaminophen) are disclosed.  

The Quantity of Experimentation Needed Is Undue

In the current case, claims 1-5 and 7-12 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

1.	A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule.

as well as the additional recitations of instant claims 2-5 and 7-12, without undue experimentation.  The claims are broadly directed any “target molecule” and any “functionalized nanoporous matrix” .  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) the extremely large claim breadth; (2) the disclosure of only one working example of a functionalized nanoporous matrix in conjunction with lack of disclosure of how to extend the crystallization technique to other functionalized 1, using the method of claim 1:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,

has no starting point in the instant specification or the art of record regarding what “functionalized nanoporous matrix” to employ.  Even, for example, if mesoporous silica is chosen as the “nanoporous matrix”, still the skilled artisan has no guidance from the specification or the art of record regarding what functional group is appropriate to functionalize the mesoporous silica.   

As discussed above, the only reference identified in searches respecting the crystallization within functionalized nanoporous matrixes other than mesoporous silica is Applicant’s own work, where Zorbax is used as the “functionalized nanoporous matrix”.  Yet the instant claims are directed to any “target molecule” and any “functionalized nanoporous matrix” in a relatively new art/technology without corresponding disclosure of how such claim breadth is achieved.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1) Rejection over S. Shen et al., 410 International Journal of Pharmaceutics, 188-195 (2011) (“Shen”)

Claims 1, 4, 5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Shen et al., 410 International Journal of Pharmaceutics, 188-195 (2011) (“Shen”).  Shen discloses that nanocrystals were obtained when ibuprofen was co-spray dried with large pore SBA-15-LP with pore size above 20 nm.  Shen at Abstract.  Shen discloses that the large pore SBA-15 (denoted as SBA-15-LP) with pore sizes of 20 nm was synthesized in the presence of mesitylene (1,3,5-trimethylbenzene, TMB, Aldrich).  Shen at page 189, col. 2.  Shen discloses that 1.0 g of ibuprofen was dissolved in 100 ml of ethanol and 1.0 g of mesoporous silica was dispersed in the solution under stirring overnight. The spray drying was performed on a BÜCHIB-290 mini spray dryer.  Shen at page 189, col. 2.  Shen Table 1 “Pore structure of mesoporous silica and drug properties of the co-spray dried IBU” teaches that the mesoporous silica / ibuprofen IBU-SBA-15-LP comprised ibuprofen crystals.  Shen at page 192, Table 1; see also Shen at page 192, col. 2 (“ . . . IBU entrapped in SBA-15-LP was crystallized into nanoparticles . . . “).

Shen’s SBA-15-LP meets the instant claim 1 limitation of “functionalized nanoporous matrix”.  The specification teaches that a "nanoporous matrix" refers to a matrix having an average pore size (e.g., diameter, width) of less than about 1 micron (i.e. less than 

As used herein, a "functionalized" entity (e.g., a functionalized matrix, a functionalized nanoporous matrix) refers to the presence of one or more chemical functional groups on a surface of the entity. The one or more functional groups may be attached covalently, by a gold-thiol attachment, by metallic bonding, by ionic bonding, by hydrophobic interactions, by dipole-dipole interactions, or by another inter-molecular interaction. An entity may be functionalized in a manner such that the functional group is not removed from the surface of the entity during combination of the functionalized entity with a solution of a target molecule. In some embodiments, one or more functional groups may be attached to a surface of a matrix in an irreversible manner (e.g., by a covalent bond).

Specification at page 14, lines 5-13.  With respect to the claim 1 term “functionalized”, as well known in the art, mesoporous silica comprises surface hydroxy groups.  See e.g., H. Landmessar et al., 101-103 Solid State Ionics, 271-277 (1997).  Accordingly, Shen’s SBA-15-LP clearly meets the instant claim 1 limitation of “functionalized nanoporous matrix”.  Shen teaches the claim 1 limitation of “obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule” because Shen dissolves ibuprofen (“target molecule”) in ethanol to form a solution.  Shen’s disclosure of co-spray drying the ethanol/ibuprofen/ SBA-15-LP meets the claim 1 limitation of “exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule”.  In view of the foregoing, Shen teaches each and every limitation of instant claims 1, 8-10, and 12.  

Claim 4 recites “wherein conditions that promote crystal formation of the target molecule include isothermal conditions”.  The specification defines “isothermal conditions as follows:

As used herein, "isothermal" conditions refer to a constant temperature of an environment external to a solution and/or a matrix for the duration of a process (e.g., flowing a solution through at least a portion of a matrix).

As such, the claim 4 term “include” is broadly and reasonably interpreted as open-ended.  MPEP § 2111.03.  Shen’s disclosure of co-spray drying the ethanol/ibuprofen/ SBA-15-LP meets the subject claim 4 limitation because the “environment” in which Shen’s spray drying occurred was at constant temperature.  In other words, the spray drying occurred into an environment held at ambient conditions; i.e., “an environment external to a solution and/or a matrix for the duration of a process”.  

Respecting instant claim 5, the melting point of ethanol is -115 [Symbol font/0xB0]C and the boiling point is 78 [Symbol font/0xB0]C.  Shen’s spray drying “environment” is ambient conditions.  As such, the Shen spray drying conditions meet each and every limitation of instant claim 5. 

Claim 7 is anticipated for the same reason as claim 5.  

Claim 11 is anticipated because Shen further teaches dissolution of IBU from solid dispersion.  Shen at page 193, column 2 (“3.5. Dissolution of IBU from solid dispersion”).  

35 U.S.C. 102(a)(1)/(2) Rejection over B. Trout et al., US 9,138,659 (2015) (“Trout”)

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Trout et al., US 9,138,659 (2015) (“Trout”).  

Trout teaches a method of facilitating crystallization comprising: exposing a substrate comprising pores to a molecular species; and causing molecular species to crystallize in the presence of at least a portion of the pores.  Trout at col. 1, lines 50-55.  In this regard, Trout teaches:

exposing a substrate to a molecular species comprising a plurality of functional groups, wherein the substrate comprises a plurality of complimentary functional groups to the functional groups of the molecular species on at least one surface of the substrate; and causing the molecular species to crystallize on at least a portion of the substrate with an average induction time.



The pores formed in a crystallization substrate may comprise a range of sizes and/or be substantially uniform in size. In some cases, the pores may or might not be visible using imaging techniques (e.g., scanning electron microscope). The pores may be open and/or closed pores. In some cases, the substrate comprises pores having dimensions from 1-10 nanometers, and/or from 10-1000 nanometers and/or from 1-100 microns.

Trout at col. 10, lines 57-64.  In working Example 2, Trout teaches the following:

The effect of nanoconfinement and pore chemistry on nucleation kinetics was investigated using a series of cube like PEGDA hydrogel microparticles with M-130, 200,400, 575, and 700 synthesized by the method described herein. The hydrogels are denoted with their corresponding M of the monomers they are synthesized from for the rest of this example. In the crystallization solvent, the mesh sizes of these hydrogels range from 0.8 nm to 2.0 nm, as listed in Table 2. Aspirin (ASA) and acetaminophen (ACM) were used as model compounds for the crystallization studies. Crystallization of ASA or ACM from a 62/38 v/v water-ethanol mixture was induced by cooling, with or without PEGDA particles suspended in the solution by stiffing. FIG.9 shows an optical microscopy image of ASA crystals on PEG700DA particles as crystallized from 38 mg/ml ASA solution in 38/62 ethanol/ water (v/v) with 15 g/mL PEG700DA particles at 15 °C solution stirred at 700 rpm.

Trout at col. 26, lines 48-64 (emphasis added).  This portion of Trout Example 2 meets each and every limitation of claims 1.

1.	A method of forming crystals, the method comprising: obtaining a solution of a target molecule, wherein the solution is at an undersaturated state with respect to the target molecule; and exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule.

Trout’s Example 2 PEGDA hydrogel microparticles correspond to the claim 1 “functionalized nanoporous matrix” because the mesh sizes of these hydrogels range from 0.8 nm to 2.0 nm.  Furthermore, PEGDA has the structure:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See, Y. Diao et al., 133 Journal of the American Chemical Society, 3756-3759 (2011) (see Fig. at page 3757).  This structure clearly meets the instant specification definition of “functionalized” for the same reasons discussed above for Shen.  Trout’s aspirin (ASA) and acetaminophen (ACM) meet the claim 1 limitation of target molecule.  Trout’s aspirin and acetaminophen are obtained as solutions (i.e., “62/38 v/v water-ethanol mixture”).  Trout’s aspirin and acetaminophen solutions are necessarily in an in an “undersaturated state” because cooling is required to induce crystallization.  And Trout’s teaching of “crystallization of ASA or ACM from a 62/38 v/v water-ethanol mixture was induced by cooling, with . . .  PEGDA particles” meets the instant claim 1 recitation of “exposing the solution to a functionalized nanoporous matrix under conditions that promote crystal formation of the target molecule”.  In view of the foregoing, Trout teaches each and every limitation of instant claims 1, 8-10, and 12.  

Claims 2 and 3 recite “antisolvent group” and “antisolvent-functionalized nanoporous matrix”.  As well known in the art, an antisolvent is a solvent in which the target is insoluble or poorly soluble.  Also as well known, Antisolvents can be added to target molecule solutions to induce crystallization.  See e.g., N.G. Anderson, Practical Process & Research Development, Chapter 11 (2000) (“Anderson”) (see page 233).  With respect to claims 2 and 3, the instant specification provides the following definitions regarding “antisolvent group”.

As used herein, an "antisolvent" refers to a solvent in which a target molecule has a solubility of between or equal to 1.01 times and 10,000 times less than that of a solubility of the target molecule in a solution (comprising a solvent or solvent mixture) before exposure to a matrix described herein. . . . Other ranges are also possible.

As used herein, an "antisolvent group" refers to a group that functions as an antisolvent for a target molecule. In some embodiments, an antisolvent group Other ranges are also possible.

Specification at page 14, line 20 – page 15, line 17 (emphasis added).  Thus, the specification indicates a broad solubility range, subsequent narrower ranges and that “[o]ther ranges are also possible”.  In view of the specification’s broadening statement that “other ranges are also possible”, the term “antisolvent group” is broadly and reasonably interpreted consistently with the specification (based on the plain meaning of “antisolvent”) to mean that the “functionalized nanoporous matrix” acts to decrease the solubility of the target molecule relative to the targets molecule’s solubility in the absence of the “functionalized nanoporous matrix”.   MPEP § 2111.  

Instant claims 2 and 3 are anticipated because Trout’s functionalized nanoporous matrix (PEGDA) clearly functions as an antisolvent group as interpreted above.   MPEP § 2112(I).  This is evidence by the following passage in Trout.  

Almost all PEGDA particles successfully promoted aspirin nucleation, except for M-130 g/mol. Specifically, the addition of particles with M-400 g/mol to the aspirin solution dramatically reduced the aspirin nucleation induction time to 60 minutes, while at the same experimental conditions, no nucleation event was detected in the absence of particle 400. Furthermore, the nucleation activity of the PEGDA particles decreased sharply by either increasing or decreasing the mesh size as indicated by the average induction times Summarized in Table 2. This observation suggests that there exists an optimum mesh size for expediting nucleation from solution.

Trout at col. 27, lines 20-32.  

Respecting instant claim 5, the Trout’s cooling conditions of 15 [Symbol font/0xB0]C clearly falls between the melting and boiling temperature of the ethanol/water solution.  As such, the cooling conditions meet each and every limitation of instant claim 5. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Venetoclax was approved in the U.S. in April 2016 for the treatment of chronic lymphocytic leukemia.  D. Hughes, Organic Process Research & Development, 2038 (2016).  Multiple crystalline forms have been reported.  Hughes at page 2039, col. 2.